Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION



The terminal disclaimer filed on 06/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10762904 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1, 6, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as receiving a voice signal from a user; identifying, by at least one processor of the electronic device, whether a voice parameter of the received voice signal matches at least one voice parameter of at least one user who has authority to control the electronic device; in a case that the voice parameter of the received voice signal matches the at least one voice parameter of the at least one user, performing an operation the electronic device according to the received voice signal; and in a case that the voice parameter of the received voice signal does not match the at least one voice parameter of the at least one user: identifying whether the received voice signal includes a command for registering the user with the electronic device, registering the user such that the user is capable of controlling the electronic device using the received voice signal in a case that the received voice signal includes a command for registering the user with the electronic device, authenticating whether the user has authority to control the electronic device in a case that the received voice signal does not include a command for registering the user with the electronic device, and controlling the operation of the electronic device according to the voice signal based on an authentication result.
The above claims are deemed allowable given the complex nature of conditional registration, identifying, authentication, and controlling. The closest prior art under BRI while reading upon elements of the claims in a piece-wise manner, once combined, would render elements inoperable or at best unconditionally operating independent of command words and registration thereof for instance. In other words the prior art appears to authenticate users independent of command keywords to register thereby utilizing resources on users who are unregistered each iteration, in which at best a user can request registration at any time but must already be authenticated prior to this if using speech commands/input. Similarly if biometrics are used and a user is not matched and registration is invoked, authentication would not take place following registration. Further it would also not be obvious to combine the prior art to show that authentication and authority check would require taking place after registration. Therefore the prior art fails to teach or suggest the complex claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20130179681 A1	Benson; Glenn et al.
Authenticate and register users

US 20060106605 A1	Saunders; Joseph M. et al.
Biometric scanning

US 20080140415 A1	Shostak; Robert E.
US 20080253549 A1	Loveland; Shawn D.
Authentication related (both references)

US 10257179 B1		Saylor; Michael J. et al.
Privacy protection and data security

US 20130246066 A1	Choi; Jae Seob
Voice analysis

US 20160155443 A1	Khan; Yaser et al.
Voice matching for device control
US 20110066634 A1	Phillips; Michael S. et al.
Password matching and authentication

US 20030210770 A1	Krejcarek, Brian
Keyword identification in speech/sounds

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov